      Case 2:08-md-02002-GEKP Document 1852 Filed 03/05/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS
ANTITRUST LITIGATION                                        MULTIDISTRICT LITIGATION



THIS DOCUMENT APPLIES TO                                    No. 08-md-2002
ALL ACTIONS

             AMENDED CASE MANAGEMENT ORDER NO. 25

       AND NOW, this 4th day of March, 2019, upon consideration of the parties' joint

proposal regarding the scheduling of future deadlines for this litigation, as addressed with

counsel during oral argument on December 19, 2018, and subsequent letters from counsel, it is

ORDERED that trial for the Direct Action Plaintiffs shall proceed pursuant to the following

schedule:

I.     PRETRIAL PREPARATION SCHEDULE

       A.     Motions in Limine

              1.     The parties shall file any motions in limine on or before July 12, 2019.

              2.     The parties shall file responses to motions in limine, if any, on or before
                     August 9, 2019.

              3.     Oral argument on the motions in limine will be held on September 5,
                     2019, at 10:00 a.m. in Courtroom 108, United States Courthouse, 601
                     Market Street, Philadelphia, Pennsylvania 19106.

       B.     Exchanging Materials Prior to Filing Deadlines with the Court

              1.     Counsel shall work together to develop and agree to a schedule for
                     exchanging, inter alia, proposed witness and exhibit lists, deposition
                     designations, proposed stipulations and uncontested facts. These must all
                     be exchanged on or before June 14, 2019. If the parties wish, they may
                     submit a stipulation, agreed to by all parties, detailing a schedule for
                     exchanges among the parties in advance of this deadline.
      Case 2:08-md-02002-GEKP Document 1852 Filed 03/05/19 Page 2 of 2



       C.      Proposals and objections

               I.      The parties shall file proposed (a) voir dire questions (b) jury instructions,
                       (c) verdict forms and (d) a joint statement of the case on or before
                       September 20, 2019.

               2.      The parties shall submit objections to the proposed exhibits and deposition
                       designations or counter-designations on or before July 26, 2019.

       D.      Final Pretrial Order

               I.      The parties shall file a proposed Final Pretrial Order (proposed drafts
                       having been exchanged by September 27, 2019) in accordance with Local
                       Rule 16.l(d)(2), on or before October 11, 2019.

       E.      Final Pretrial Conference

               1.      A Final Pretrial Conference will be held on October 17, 2019 at 10:00
                       a.m. in Courtroom 1OB, United States Courthouse, 601 Market Street,
                       Philadelphia, Pennsylvania 19106.

II.    TRIAL

       A.      The Court concludes convenience and judicial economy in this litigation will be
               best served with the Direct Purchaser Class (DPPs) and the Direction Action
               Plaintiffs (DAP) cases tried separately as to both liability and any damages. The
               trials will be bifurcated. 1

       B.      The OAP liability phase is scheduled for a jury trial beginning October 31, 2019
               at 9:30 a.m. in Courtroom 1OB, United States Courthouse, 601 Market Street,
               Philadelphia, Pennsylvania 19106.

       C.      The OAP damages phase (if any) will be held before the same jury on December
               9, 2019. at 9:30 a.m. in Courtroom lOB, United States Courthouse, 601 Market
               Street, Philadelphia, Pennsylvania 19106.


It is so ORDERED.




                                                               ST A TES DISTRICT Jt;DGE


        The Court recognizes that the DAPs are now requesting not to bifurcate the trial in this case.
However, the decision to bifurcate the DAPs trial has already been made as this exact paragraph was
included in Case Management Order N'o. 24. See Case Management Order No. 24, p. 2 (Doc. No. 1560).


                                                  2
